The rule quoted, "a bill of interpleader comes too late when application therefor is delayed until after judgment has been rendered in favor of one of the claimants of the fund," would apply to this case if there was any evidence that any such judgment had been rendered, but there is not a word of evidence to support this finding. Mere notice of these claims against the fund prior to the judgment in favor of Britton against appellant, as seems to be the majority holding, is not sufficient.
Again the majority opinion holds:
"The fact that the defendants, other than the bank and Babbs had not answered and no service upon them shown by the record, is immaterial. The judgment is in their favor and they are not complaining." *Page 579 
I fail to see how a judgment can be in favor of a party, and they be held not to complain of it, when there is nothing in the record to show that they had any notice of the proceeding to obtain such judgment.
The opinion handed down does not hold that the judgment rendered was not final, but that the case was not ready for final hearing, because the record does not show that the parties named in the bill of interpleader had been cited or had notice thereof. Of course, if there had been no final judgment we could only dismiss the appeal for that reason.
Counsel by motion for rehearing and the answer thereto agree that this case was filed and tried in the district court of Tarrant county, Tex., and an appeal taken, remanded, and the case was transferred to Eastland county on question of venue alone. There is nothing in the transcript or statement of facts to show that such things occurred. The original bill of interpleader is addressed to the district court of Tarrant county, but it does not show that it was ever filed there; but as recited in the original opinion the marginal note recites that it was filed February 7, 1923, and for all this record discloses was then filed in the district court of Eastland county, Tex., and was heard at the February term of said court, 1923.
Therefore the record failing to show that the parties defendant other than appellees had notice of the proceeding the court could not hold otherwise than that the cause was not ready for "final hearing." The fact is, if the counsel who wrote this motion for rehearing, will take a few moments to read the skeleton transcript and the opinion as handed down, he will see that we have tracked the record.
Plaintiff having made a prima facie case so, the court upon the showing should have required the parties named defendants to interplead, had they been cited or answered; so the case should be reversed and remanded for further inquiry, first, upon the question of whether the parties named are interested in the fund, so as to require them to interplead, and, second, as to the merits.
For these reasons, enter my dissent.